Citation Nr: 1705267	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  15-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance, prior to November 13, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to September 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Phoenix, Arizona, Regional Office (RO) which denied entitlement to a special monthly compensation (SMC) on the basis of aid and attendance.  During the pendency of the appeal, the RO granted special monthly compensation on the basis of aid and attendance from November 13, 2012.  Thus, the issue on appeal is whether the Veteran is entitled to such SMC prior to November 13, 2012.  As such, the Board has recharacterized the appeal on the title page above. 

The issue of entitlement to a higher rating for the Veteran's anxiety disability was raised by virtue of his October 2010 claim for SMC due to service-connected disabilities but has yet not been adjudicated by the AOJ.  The Board acknowledges that the AOJ adjudicated a subsequent claim for increase specifically claimed in November 2012; however, as the AOJ has not adjudicated the claim for increase inferred in the October 2010 claim for SMC, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's service-connected anxiety disability required the factual need for the aid and attendance of another person, from February 25, 2010, as evidenced by manifestations of his service-connected anxiety disability, which regularly render him unable to safely prepare his own meal.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for special monthly compensation based on the need for aid and attendance, are met from February 25, 2010.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to special monthly compensation on the basis of aid and attendance for the entire period on appeal prior to November 13, 2012, due to his service-connected anxiety disorder.  For the reasons explained below, the Board agrees. 

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l).

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular assistance of another person.  Determinations as to need for aid and assistance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the appellant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the appellant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a).  

Performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c). 

VA must consider the enumerated factors under 38 C.F.R. § 3.352 (a); that eligibility requires at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996). 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed. They must be based on the actual requirement of personal assistance from others. Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Agency of Original Jurisdiction (AOJ) received the claim for SMC based on aid and attendance in October 2010.  As a claim for SMC is a claim for increased compensation for service-connected disabilities, the Board finds that the period covered by this appeal begins one year prior to the date of claim, in October 2009. 

At the time of the October 2010 claim for SMC, the Veteran was service-connected for an anxiety disorder and hemorrhoids.  After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran's need for the regular aid and attendance prior to November 13, 2012 was due to service-connected disabilities.  

Weighing in favor of the claim is a private treatment record dated in February 2010, in which the Veteran's private registered nurse noted that the Veteran's cognitive impairment prevented him from safely preparing his own meals.  The nurse also noted that the Veteran had a caregiver, other than the Veteran's wife, living in the home and recommended that such care be continued.  VA psychiatric examination reports dated in April 2013 and February 2015 both attributed the Veteran's "gross impairment of thought processes" (which the Board interprets as cognitive impairment) to his service-connected psychiatric disorder and indicated that the Veteran had only one psychiatric diagnosis.  Also weighing in favor of the claim is the VA's decision dated in August 2014, that the Veteran was not competent to handle his finances.  

In an October 2013 rating decision, the AOJ increased the Veteran's disability rating for service-connected anxiety reaction to 100 percent and recharacterized the disability as an "anxiety disorder and residuals status post traumatic brain injury/TBI (Previously rated as anxiety reaction)."  Significantly, the AOJ based the increase on the findings by VA examiners which attributed the Veteran's cognitive impairment to the service-connected psychiatric disability.  

Weighing against the claim is the October 2010 private examination report which indicated that the Veteran required aid and attendance due to dementia and degenerative disc disease.  In the November 2011 rating decision, the AOJ noted that those specific disabilities were not service-connected at that time.  The Board also acknowledges that the February 2010 nurse also noted that the Veteran had difficulty dressing and maintaining a safe, clean living environment but did not attribute the functional impairment to a particular disability.  

Having reviewed all of the evidence, the Board finds that the evidence is in equipoise as to whether it is factually ascertainable that the Veteran required aid and attendance prior to November 13, 2012, solely as a result of service-connected disability.  The Board emphasizes the February 2010 private nurse's report that noted the Veteran required aid and attendance of another because the Veteran's cognitive impairment rendered him unable to safely prepare meals for himself.  As the Veteran was already service-connected for the anxiety reaction disability in February 2010, and the Veteran's cognitive impairment was subsequently associated with the service-connected anxiety disability, the Board resolves doubt and finds that the cognitive impairment present in February 2010 was attributable to the then service-connected anxiety disability.  

Moreover, the Board finds that the Veteran's inability to safely make meals for himself presents a factual need for the regular aid or attendance of another person, due solely to service-connected psychiatric disability regardless of any other impairments he may have had at the time.  Therefore, resolving all doubt in favor of the Veteran, the criteria for special monthly compensation benefits based on the need for regular aid and attendance have been met for the entire period prior to November 13, 2012. 


ORDER

Special monthly compensation based on the need for regular aid and attendance, from February 25, 2010, is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


